         Case 1:20-cv-10685-ADB Document 242 Filed 08/22/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                       )
himself and all others similarly situated,          )
                                                    )
                       Petitioners,                 )
                                                    )
               v.                                   )       Civil Action No. 20-10685-ADB
                                                    )
ANTONE MONIZ, Superintendent of the                 )
Plymouth County Correctional Facility               )
                                                    )
                       Respondent.                  )

            RESPONDENT’S NOTICE OF RESPONSE TO COURT ORDERS

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits the following information in response to the

Court’s Order, dated May 6, 2020. See Doc. # 86. On August 20, 2020, Petitioner Jose Medeiros

was removed from the United States to Portugal, and on the same date, Petitioner Victor Silva

Soares was removed from the United States to Brazil. On August 18, 2020, Petitioner Fausto

Dumaguala-Pacheco was transferred out of the district, and is awaiting removal to Ecuador,

which is expected to occur the week of August 31, 2020.

       Additionally, on August 17, 2020, Ubaldo Perez-Munoz was added to Unit C-3.

       In response to the Court’s Order, dated June 16, 2020 (Doc. # 162), Respondent has

attached a list of the names of those Petitioners who remain in Unit C-3. See Exhibit A hereto.

                                                    Respectfully submitted,

                                                    ANTONE MONIZ
                                                    Superintendent of the Plymouth
                                                    County Correctional Facility
        Case 1:20-cv-10685-ADB Document 242 Filed 08/22/20 Page 2 of 2




                                          By his attorneys,

                                          ANDREW E. LELLING,
                                          United States Attorney

                                    By:   /s/ Rachel Goldstein
                                          Rachel Goldstein
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3242
Dated: August 21, 2020                    Rachel.Goldstein@usdoj.gov
